Citation Nr: 0720629	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  05-35 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
rectal disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to April 
1983.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).


FINDINGS OF FACT

1.  An April 1985 Board decision denied the veteran's claim 
of entitlement to service connection for a rectal disorder.

2.  Evidence associated with the claims file since the April 
1985 Board decision is not material and does not raise a 
reasonable possibility of substantiating the issue of 
entitlement to service connection for a rectal disorder.


CONCLUSION OF LAW

The evidence received since the April 1985 Board decision is 
not new and material, and therefore, the claim of entitlement 
to service connection for a rectal disorder is not reopened.  
38 U.S.C.A. §§ 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Prior to initial adjudication, a letter dated 
in December 2003 satisfied the duty to notify provisions.  
See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. 
App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006).

In the case of a claim to reopen a previously denied issue, 
the VCAA explicitly provides that "[n]othing in [38 U.S.C.A. 
§ 5103A] shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 
U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  However, VA has 
a duty, in order to assist the veteran, to obtain records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the 
veteran's service medical records, VA medical treatment 
records, and indicated private medical records have been 
associated with the claims file.  The veteran was asked to 
advise VA if there was any other information or evidence he 
considered relevant to his claims so that VA could help him 
by getting that evidence.  He was also advised what evidence 
VA had requested, and notified what evidence had been 
received.

The Board notes that the veteran has repeatedly referred to 
three private physicians who have treated him for his rectal 
disorder.  There are currently no medical records associated 
with the claims file from two of these private physicians.  
However, the evidence of record shows that VA properly 
requested records from these private physicians in January 
2004 and December 2004.  The veteran was properly informed of 
the action taken to obtain these records by letters dated in 
January 2004 and December 2004.  Furthermore, the December 
2004 letter identified the specific records that could not be 
obtained, explained the efforts that were made to obtain 
those records, and noted the further actions to be taken by 
VA with respect to the claim.  Accordingly, VA's duty to 
assist the veteran has been satisfied with regard to the 
evidence that has not been obtained.

The Board further notes that in a January 2007 
videoconference hearing before the Board, the veteran also 
stated that he had received emergency room treatment for his 
rectal disorder in 2003 or 2004.  While no attempt has been 
made to obtain these records, the veteran stated that the 
medical examiners "gave me ointments and some medicated pads 
and referred me to . . . a specialist in that area. . . . I 
didn't go see him."  Accordingly, the evidence indicates 
that the emergency room records would be limited, at most, to 
examination, diagnosis, and treatment.  As the determination 
of the issue on appeal is based on the lack of etiological 
evidence, the emergency room records would not be relevant to 
the decision.  Accordingly, VA's duty to assist the veteran 
does not require that an attempt be made to obtain the 
emergency room records.  See 38 U.S.C.A. § 5103A(b).

The Board also notes that although the veteran was not 
examined for the purpose of addressing his claim to reopen 
the issues of entitlement to service connection for a rectal 
disorder, VA is not required to provide such an examination 
for a claim to reopen a finally decided decision.  See 38 
C.F.R. § 3.159(c).  Thus, VA's duty to assist has been 
fulfilled.  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.

An April 1985 Board decision denied the veteran's claim of 
entitlement to service connection for a rectal disorder on 
the basis that a rectal disorder preexisted military service 
and was not aggravated by military service.  The relevant 
evidence of record at the time of the April 1985 Board 
decision consisted of the veteran's service medical records, 
a December 1980 private medical record, a December 1983 VA 
medical examination report, and a transcript of an August 
1984 hearing before the RO.  The April 1985 Board decision is 
final based on the evidence then of record.  38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100 (2006).

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

In November 2003, a claim to reopen the issue of entitlement 
to service connection for a rectal disorder was received.  
Evidence of record received since the April 1985 Board 
decision includes private medical records dated from May 1999 
to July 1999, a January 2004 statement from the veteran, and 
a transcript of a January 2007 videoconference hearing before 
the Board.  All of the evidence received since the April 1985 
Board decision is "new" in that it was not of record at the 
time of the April 1985 Board decision.  However, none of the 
evidence received since the April 1985 Board decision is 
material as it is does not provide medical evidence that the 
veteran's rectal disorder was incurred in or aggravated by 
military service.  Accordingly, the evidence received since 
the April 1985 Board decision does not raise a reasonable 
possibility of substantiating the veteran's claim.

Since the additional evidence received since the August 1985 
Board decision is not material and does not raise a 
reasonable possibility of substantiating the veteran's claim, 
it does not constitute new and material evidence sufficient 
to reopen the veteran's claim of entitlement to service 
connection for a rectal disorder.  As new and material 
evidence to reopen the finally disallowed claim has not been 
submitted, the benefit of the doubt doctrine is not for 
application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for a rectal disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


